PER CURIAM.
Dale A. Hill entered guilty pleas to aggravated battery and petit theft. By way of an Anders1 appeal, Hill challenges his sentence for aggravated battery (count I) and petit theft (count II). The trial court orally pronounced a sentence of thirty-two months’ imprisonment for count I and time served for count II. However, the written sentence for count II indicates a prison term of thirty months,- consecutive to count I.
We, therefore, vacate Hill’s written sentence on count II and remand to the trial court to conform the written sentence to the oral pronouncement. See Willis v. State, 640 So.2d 220 (Fla. 2d DCA 1994).
FRANK, A.C.J., and THREADGILL and QUINCE, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).